DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/7/22 has been entered.  Claims 1-6, 8, 12-24 remain pending in the application, wherein Claims 16-20 remain withdrawn.  Applicant’s amendments to the (Specification, Drawings, and Claims) have almost overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/7/21.
Specification
The disclosure is objected to because of the following informalities: 
Definition of “knit course” in [0021] needs review whether it should not be defined as horizontal.
Appropriate correction is required.
Claim Objections
Claim(s) 1, 8, 15, 21, 22 is/are objected to because of the following informalities: 
Claim 1 Lines 2-5 is requested for clarification
As best understood, it should read “a tubular body comprising a collar area and a toe area, wherein the toe area defines a dorsal portion and a plantar portion, wherein a medial side and a lateral side extends between the collar area and the toe area…”
Wherein the term “tubular body comprising” is considered “tubular body adjacent to a collar area and toe area”, as tubular sock body 107 does not 
Examiner recommends using terms “medial side” and “lateral side” as “medial portion” and “lateral portion” were utilized in the context of the toe area 104 only and not of the tubular sock body 107
Should the desired interpretation be different than above, it is unclear how:
the medial portion 205 and lateral portion 204 of the toe area 104 extends between a collar area 108 and toe area 104? how can toe area extend between itself and another boundary?  
toe area 104 defining a dorsal portion 103, plantar portion 401, medial portion 205, lateral portion 204 extends between itself and another boundary? (assuming the comma after dorsal portion is correct)
examiner notes that the amendment to “23” of Claim 15 is understood to be missing an underline to indicate an amendment
Claim 21 currently depends on Claim 9 which has been cancelled; as best understood, Claim 21 is to depend on Claim 8, as the content of Claim 9 has been added into Claim 8
Claim 22 currently depends on Claim 10 which has been cancelled; as best understood, Claim 22 is to depend on Claim 21, as the content of Claim 22 used to be Claim 11 depending on Claim 10, wherein the content of Claim 10 is now Claim 21
Claims 8, 21, and 22 are suggested for review, such as making clear in Claim 8 that the dorsal/plantar portions are of the plurality of toe-anchor knit courses in order to more clearly establish Claims 21 and 22
disagreement with any of the aforementioned may warrant at least 112(b) indefiniteness rejections without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1 Lines 2-5, pending clarification such as in the claim objections, Claim 1 Lines 2-5 is considered new matter.  At the least, especially as it is unclear how the toe area can have those four portions extending between the collar area and itself, such a recitation is being considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-6, 8, 12-15, 21-24 is/are rejected under U.S.C. 112(b).
	Similarly as aforementioned, Claim 1 Lines 2-5 is unclear and therefore renders the claim indefinite.  It is unclear how the toe area can have those four portions extending between the collar area and itself.
The term “perpendicular” in Claim 8 Line 16 and the term “generally perpendicular” in Claim 21 Line 2 are unclear relative to one another and therefore renders the claims indefinite.  See 112(d) rejection below-- inasmuch as Claim 8 Lines 15-17 already established that the plurality of toe-anchor knit courses are narrowly perpendicular to the plurality of circumferentially knit courses and Claim 21 seems to recite that the plurality of toe-anchor knit courses are generally perpendicular to the plurality of circumferentially knit courses, it is unclear Claim 21 is a typographical error and should narrowly read “perpendicular” or whether Claim 8 is a typographical error and should more broadly read “generally perpendicular,” or if there was some other intended meaning.  Although it is not clearly established in Claim 8, the “dorsal portion” of Claim 21 and is understood to be of the plurality of toe-knit anchor courses, as otherwise there is no other dorsal/plantar portion showing courses perpendicular to other courses in Fig. 3, for example.
Similarly, the term “perpendicular” in Claim 8 Line 16 and the term “generally perpendicular” in Claim 22 Line 2 are unclear relative to one another and therefore renders the claims indefinite.  See 112(d) rejection below-- inasmuch as Claim 8 Lines 15-17 already established that the plurality of toe-anchor knit courses are narrowly perpendicular to the plurality of circumferentially knit courses and Claim 22 seems to recite that the plurality of toe-anchor knit courses are generally perpendicular to the plurality of circumferentially knit courses, it is unclear Claim 22 is a typographical error and should narrowly read “perpendicular” or whether Claim 8 is a typographical error and should more broadly read “generally perpendicular,” or if there was some other intended meaning.  Although it is not clearly established in Claim 8, “plantar portion” of Claim 22 is understood to be of the plurality of toe-knit anchor courses, as otherwise there is no other dorsal/plantar portion showing courses perpendicular to other courses in Fig. 3, for example.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 15 is/are rejected under 35 U.S.C. 112(d) for improper dependency-- see MPEP 608.01(n)III.  In accordance with 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth.  Specifically:
 Claim 15 currently depends on Claim 23 which is not previously set forth of Claim 15, but is instead after.  Examiner recommends cancelling Claim 15 and rewriting it as a new Claim 25 depending on Claim 23, for example.
Furthermore, Claim(s) 21, 22 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically:
Claims 21 and 22, as best understood, eventually depend on Claim 8.  Claim 8 already narrowly establishes “wherein the plurality of toe-anchor knit courses are in perpendicular alignment with respect to the plurality of circumferentially extending knit courses of the sock body.”  As such, for Claims 21 and 22 to then more broadly claim “the dorsal portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending courses” in Claim 21 and “the plantar portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending knit courses” in Claim 22 is indicative of failing to further limit the subject matter of the claim upon which it depends.  See also [0021] defining “generally” and therefore “generally perpendicular” indicating a larger range than exactly “perpendicular”.  Although it is not clearly established in Claim 8, the “dorsal portion” of Claim 21 and “plantar portion” of Claim 22 is understood to be of the plurality of toe-knit anchor courses, as otherwise there is no other dorsal/plantar portion showing courses perpendicular to other courses in Fig. 3, for example.  Applicant can either change Claim 8 to also be broad (“generally perpendicular”) or to change Claims 21, 22 to also be narrow (“perpendicular”).  However, especially as Claim 8 does not seem to clearly indicate that the dorsal/plantar portions are of the plurality of toe-knit anchor courses, such amendments may still constitute a 112(d) rejection to Claims 21 and 22 for not further narrowing.  Pending further clarification, no other suggestions can be given at this time.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 Lines 2-5 is interpreted as indicated in the claim objections
Claim 21 is interpreted as depending on Claim 8
Claim 22 is interpreted as depending on Claim 21
Claim 8 is interpreted as though “perpendicular”
Claim 15 is interpreted as though written after Claim 23
Claims 21, 22 is interpreted as though Claim 8 said “generally perpendicular” with the motivation indicated therein of Claims 21, 22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (USPN 2629995) in view of Harris (USPN 2217273).
Regarding Claim 1, Hamilton teaches a knit sock (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 4-6; Col. 1 Lines 9, 10, 13-15 "invention is to…produce…stockings…realized …by first producing on a…knitting machine") comprising:
a tubular body (entirety of Fig. 1; as for tubular--inasmuch as instep portion 4 is part of the entirety and is circumferential in Figs. 1 and 2 and has a cavity for a foot, the entirety is tubular); comprising
a collar area and a toe area defining (collar area--see Fig. 4; Col. 1 Lines 34, 35, 37 "stocking having...instep portion 4"; toe area--see Fig. 6; at least sections of 27-32 of zone 11)
a dorsal portion and a plantar portion (see Fig. 1 for dorsal portion; see Fig. 2 for plantar portion; Col. 1 Line 22 "Fig. 2 shows the foot bottom of the stocking"),
a medial portion, and a lateral portion extending between the collar area and the toe area (barrier courses 8 and 9 extending between collar/toe area, and having left/right; Col. 2 Lines 19-23 “stocking is further characterized by having, immediately above and below the aperture zone, lock stitch barrier courses, there being two such courses 8 and 9 in contiguous relation above said aperture zone”),
the tubular body comprising a plurality of circumferentially extending knit courses (wherein barrier courses 8 and 9 are circumferentially extending and are knit and therefore a plurality of courses; Col. 2 Lines 19-23 “stocking is further characterized by having, immediately above and below the aperture zone, lock stitch barrier courses, there being two such courses 8 and 9 in contiguous relation above said aperture zone”; Col. 2 Lines 26-28 “foot end zone 11, in which…barrier courses 8-10 are involved, is knitted”); and
an integrally knit reciprocally knit portion continuously extending from the tubular body and located at the toe area of the knit sock (at toe area, 27-32 are integrally knit inasmuch as it is a section that is all together; as for reciprocally knit -- Col. 1 Lines 14-17 "producing on…knitting machine with a series of needles and a plurality of reciprocable carriers, a continuously knitted selvage-edged blank"; "Fig. 4 shows...blank", where Fig. 4 shows 27-32; as for continuously extending, at least portions 27-32 are continuous extending),
the integrally knit reciprocally knit portion defining a first toe opening and a second toe opening separated by an integrally knit toe-anchor (see Fig. 6 wherein there is a first and second toe-end opening; inasmuch as the toe-anchor is part of the blank of Col. 1 Lines 14-17, it is knit; inasmuch as it is altogether, it is integrally knit),
the integrally knit toe-anchor comprising a plurality of toe-anchor knit courses (inasmuch as the toe-anchor is knit, it has a plurality of knit courses),
wherein the plurality of toe-anchor knit courses are in an alignment with respect to the plurality of circumferentially extending knit courses of the tubular body (see Fig. 6, wherein at least sections 30, 32 are in an alignment with respect to sections 8 and 9).

Hamilton does not explicitly teach wherein the plurality of toe-anchor knit courses are in a perpendicular alignment with respect to the plurality of circumferentially extending knit courses of the tubular body.
However, absent a showing of criticality with respect to a perpendicular alignment (wherein [0021] of applicant’s disclosure clearly indicates a range without evidence of criticality), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be perpendicular based on desired aesthetic design choice of how runs should look, as is known in the art (see extrinsic evidence Harris USPN 2217273).

Nevertheless, Harris teaches wherein the plurality of toe-anchor knit courses are in a perpendicular alignment with respect to the plurality of circumferentially extending knit courses of the tubular body (see Fig. 3; Col. 1 Lines 18-24 "invention contemplates the provision of a stocking having a toe constructed...so disposed that the wales thereof are directed transversely of the stocking, whereby a 'run' occurring in said toe will travel across, and not lengthwise of, the stocking"; inasmuch as 6 forms a circumferential area, courses 9 of sole 6 represent circumferentially extending knit courses; wherein courses 8 of toe 7 are perpendicular with courses 9 of 6, especially in light of “directed transversely”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be perpendicular as taught by Harris in order that runs occur across, and not lengthwise, of the stocking.  
Regarding Claim 2, modified Hamilton teaches all the claimed limitations as discussed above in Claim 1.
Hamilton further teaches wherein the collar area comprises a foot opening in communication with a foot-receiving cavity defined by the tubular body (see Fig. 1 for collar area 4 which still communicates with the cavity of the entirety of the sock).
Regarding Claim 3, modified Hamilton teaches all the claimed limitations as discussed above in Claim 1.
Hamilton further teaches wherein the tubular body further comprises a heel opening configure to receive a heel portion of a wearer's foot when the knit sock is in an as-worn configuration (see Fig. 2 for bottom, wherein the entirety of sock entity has a heel opening inasmuch as it has a cavity for a foot and Figs. 1 and 2 clearly show a section for a heel, furthermore with Col. 2 Line 10 “heel 3”).

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (USPN 2629995) in view of Harris (USPN 2217273), as applied to Claim(s) 1-3 above, further in view of Heathcote et al (US Publication 2014/0033567), herein Heathcote.
Regarding Claim 4, modified Hamilton teaches all the claimed limitations as discussed above in Claim 1.
Hamilton does not explicitly teach wherein the first toe-end opening and the second toe-end opening comprise different circumferences.

Heathcote teaches wherein the first toe-end opening and the second toe-end opening comprise different circumferences (see Fig. 1; [0045] "portion 120 provides two or more toe openings to receive and accommodate all of the toes…defining one opening sized to receive the big toe and another larger opening to receive all four of the remaining toes").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton to have only a first and second toe-end opening, and therefore a larger second-toe end opening as taught by Heathcote as the modification provides the same purpose of protruding toes from a sock in order to make it easier to apply the garment as a user would need to maneuver less holes and/or as manufacturing would be easier, especially as Heathcote teaches a modification of the number of openings is known in the art ([0045]).
Regarding Claim 5, modified Hamilton teaches all the claimed limitations as discussed above in Claim 1.
Hamilton does not explicitly teach wherein the plurality of toe-anchor knit courses comprise an elastomeric yarn.

Heathcote teaches an elastomeric yarn ([0041] "footwear 100 is formed primarily of a fabric tube 110 formed of a continuous elastic material to receive and partially cover the foot"; [0041] “tube 110 may be formed of…nylon-spandex (elastane) material.  Other suitable elastic materials for fabric tube 110 may comprise lycra”; [0068] “fabric tube formed of a continuous elastic material…comprising…toe openings”; inasmuch as applicant has defined the term ‘elastomeric’ in [0021] of the disclosure, Heathcote meets the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s knit courses (and therefore the toe-anchor knit courses, as Hamilton is integrally knit as previously taught) with the elastomeric yarn of Heathcote based on intended use, such as for comfort or medical purposes ([0045]).
Regarding Claim 6, modified Hamilton teaches all the claimed limitations as discussed above in Claim 1.
Hamilton does not explicitly teach wherein the tubular body and the plurality of toe-anchor knit courses comprise an elastomeric yarn.

Heathcote teaches wherein the tubular body and the plurality of toe-anchor knit courses comprise an elastomeric yarn ([0041] "footwear 100 is formed primarily of a fabric tube 110 formed of a continuous elastic material to receive and partially cover the foot"; [0041] “tube 110 may be formed of…nylon-spandex (elastane) material.  Other suitable elastic materials for fabric tube 110 may comprise lycra”; [0068] “fabric tube formed of a continuous elastic material…comprising…toe openings”; inasmuch as applicant has defined the term ‘elastomeric’ in [0021] of the disclosure, Heathcote meets the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s knit courses (and therefore both the sock body and the toe-anchor knit courses, as Hamilton is integrally knit as previously taught) with the elastomeric yarn of Heathcote based on intended use, such as for comfort or medical purposes ([0045]).

Claim(s) 8, 12-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (USPN 2629995) in view of Heathcote et al (US Publication 2014/0033567), herein Heathcote, and Harris (USPN 2217273).
Regarding Claim 8, Hamilton teaches a knit sock (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Figs. 1, 2, 4-6; Col. 1 Lines 9, 10, 13-15 "invention is to…produce…stockings…realized …by first producing on a…knitting machine") comprising:
a sock body with a collar and a heel area (sock body being 1, including 2-4, and 8 and 9; collar being welt 2 at top; heel area being heel 3; see Figs. 1, 2; Col. 2 Line 3, 8-10 “stocking…having a leg portion 1 with a welt 2 at the top, a foot with a conventional heel 3 and an instep portion 4”; Col. 2 Lines 11-13 “foot is…provided…with a transverse row of apertures”; Col. 2 Lines 18-23 “stocking is further characterized by having, immediately above and below the aperture zone, lock stitch barrier courses, there being two such courses 8 and 9 on contiguous relation above said aperture zone”); and
a toe area integrally knit with the sock body (see Fig. 4; toe area is at least sections 27-32 of zone 11),
the toe area having a dorsal portion and a plantar portion (see Fig. 1 for dorsal portion; see Fig. 2 for plantar portion; Col. 1 Line 22 "Fig. 2 shows the foot bottom of the stocking"), wherein:
a plurality of toe-anchor knit courses extending between the dorsal base and the plantar base of the toe area to form a first toe-end opening and a second toe-end opening separated by the plurality of toe-anchor knit courses (see Figs. 1 and 2 for dorsal and plantar portion and Fig. 5 for such portions being knit; inasmuch as the toe-anchor knit courses help comprise the dorsal and plantar portions and in light of Col. 1 Lines 8-10 "invention…to provide an improved stocking…integrally knitted throughout", the toe-anchor knit courses connect the portions and extend across the opening),
wherein the plurality of toe-anchor knit courses are in an alignment with respect to the plurality of circumferentially extending knit courses of the sock body (see Fig. 2 where at least sections 30, 32 are in an alignment with 8, 9 of the sock body).

Hamilton does not explicitly teach the dorsal portion comprises a dorsal triangular panel having a dorsal vertex that extends toward the collar
and a dorsal base that forms at least a first portion of a perimeter edge of the toe area,
the plantar portion comprises a plantar triangular panel having a plantar vertex that extends toward the heel area
and a plantar base that forms at least a second portion of the perimeter edge of the toe area.

Heathcote teaches the dorsal portion comprises a dorsal triangular panel having a dorsal vertex that extends toward the collar (161) (see Fig. 1; [0046] "footwear 100 has…edges 161”; see annotated Fig. 2 below, wherein the boxed vertices of the dorsal base and vertex create a triangular (of or relating to a triangle) panel; inasmuch as claimed by the applicant; inasmuch as there is a width to 120, the dorsal vertex is a vertex of the width that extends towards the collar)
and a dorsal base that forms at least a first portion of a perimeter edge of the toe area (see annotated Fig. 2 below, wherein the dorsal base is at the perimeter of the toe area),
the plantar portion comprises a plantar triangular panel having a plantar vertex that extends toward the heel area (see Figs. 1 and 4; inasmuch as Fig. 4 shows 162 which is of the heel, Fig. 4 is a bottom view; as such, the plantar portion also has the same structure to 120 as on the dorsal portion; as such, see aforementioned, wherein the plantar vertex would similarly be where the dorsal vertex is, merely on the plantar side; vertices create a triangular (of or relating to a triangle) panel inasmuch as claimed by the applicant)
and a plantar base that forms at least a second portion of the perimeter edge of the toe area (see Figs. 1 and 4; inasmuch as Fig. 4 shows 162 which is of the heel, Fig. 4 is a bottom view; as such, the plantar portion also has the same structure to 120 as on the dorsal portion; as such, see aforementioned, wherein the plantar base would similarly be where the dorsal vertex is, merely on the plantar side).

    PNG
    media_image1.png
    674
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    666
    493
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton with the triangular panels of Heathcote as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  Furthermore, such a change in shape would result in only having two openings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s toe openings to only have the first and second toe openings of Heathcote as the modification provides the same purpose of protruding toes from a sock in order to make it easier to apply the garment as a user would need to maneuver less holes and/or as manufacturing would be easier, especially as Heathcote teaches a modification of the number of openings is known in the art ([0045]).

Hamilton also does not explicitly teach wherein the plurality of toe-anchor knit courses are in perpendicular alignment with respect to the plurality of circumferentially extending knit courses of the sock body.
However, absent a showing of criticality with respect to a perpendicular alignment (wherein [0021] of applicant’s disclosure clearly indicates a range without evidence of criticality), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be perpendicular based on desired aesthetic design choice of how runs should look, as is known in the art (see extrinsic evidence Harris USPN 2217273).

Nevertheless, Harris teaches wherein the plurality of toe-anchor knit courses are in perpendicular alignment with respect to the plurality of circumferentially extending knit courses of the sock body (see Fig. 3; Col. 1 Lines 18-24 "invention contemplates the provision of a stocking having a toe constructed...so disposed that the wales thereof are directed transversely of the stocking, whereby a 'run' occurring in said toe will travel across, and not lengthwise of, the stocking"; inasmuch as 6 forms a circumferential area, courses 9 of sole 6 represent circumferentially extending knit courses; wherein courses 8 of toe 7 are perpendicular with courses 9 of 6, especially in light of “directed transversely”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be perpendicular as taught by Harris in order that runs occur across, and not lengthwise, of the stocking.  
Regarding Claim 12, modified Hamilton teaches all the claimed limitations as discussed above in Claim 8.
Hamilton further teaches wherein the first toe-end opening is configured to receive a wearer's first hallux when the knit sock is in an as-worn configuration (see Fig. 1; Hamilton, even modified with the only two toe-openings of Heathcote, teaches a first toe-end opening which meets the structural limitations in the claims and performs the functions as recited such as being capable of receiving a first hallux when in use, as taught by Fig. 1 of Hamilton or even Fig. 2 of Heathcote).
Regarding Claim 13, modified Hamilton teaches all the claimed limitations as discussed above in Claim 8.
Heathcote further teaches the dorsal base comprises a first dorsal base vertex and a second dorsal base vertex (see annotated Fig. 2 below);
the first portion of the perimeter edge extends between the first dorsal base vertex and the second dorsal base vertex (see annotated Fig. 2 below);
the plantar base comprises a first plantar base vertex and a second plantar base vertex (as aforementioned, the plantar portion also has the same structure to 120 as on the dorsal portion; as such, see aforementioned, wherein the first and second plantar base vertex would be similarly annotated as the dorsal side, merely on the plantar side); and
the second portion of the perimeter edge extends between the first plantar base vertex and the second plantar base vertex (as aforementioned, the plantar portion also has the same structure to 120 as on the dorsal portion; as such, see aforementioned, wherein the second portion would be similar to that of the dorsal side, merely on the plantar side).

    PNG
    media_image3.png
    699
    517
    media_image3.png
    Greyscale

Regarding Claim 14, modified Hamilton teaches all the claimed limitations as discussed above in Claim 13.
Heathcote further teaches wherein the first dorsal base vertex and the first plantar base vertex are located on a medial aspect of the toe area of the knit sock (see previously annotated Fig. 2; [0044] "each foot having footwear 100 in opposed left and right forms.  However, for simplicity of illustration, only footwear 100 for a right foot is illustrated"; as such, in the aforementioned annotations, such a recitation is met for the right foot as illustrated, where medial is on the right side of Fig. 2),
and wherein the second dorsal base vertex and the second plantar base vertex are located on a lateral aspect of the toe area of the knit sock (see previously annotated Fig. 2; [0044] "each foot having footwear 100 in opposed left and right forms.  However, for simplicity of illustration, only footwear 100 for a right foot is illustrated"; as such, in the aforementioned annotations, such a recitation is met for the right foot as illustrated, where lateral is on the left side of Fig. 2).
Regarding Claim 21, modified Hamilton teaches all the claimed limitations as discussed above in Claim 8.
Hamilton at least suggests wherein the dorsal portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending knit courses (inasmuch as [0021] defines that “generally perpendicular” can have a range of 21 degrees from perpendicular, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the alignment of Claim 8 in the dorsal portion and get the recited range of generally perpendicular.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Absent a showing of criticality with respect to a generally perpendicular alignment (wherein [0021] of applicant’s disclosure clearly indicates a range without evidence of criticality), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be generally perpendicular, if necessary, based on desired aesthetic design choice of how runs should look, as is known in the art (see extrinsic evidence Harris USPN 2217273).

Furthermore, Harris at least suggests wherein the dorsal portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending knit courses (see Fig. 3; Col. 2 Line 12 "sole 6, and toe 7"; Col. 2 Lines 13-15 "wale loops 8 of the toe fabric extend in a direction at substantially right angles to the wale loops 9 of the...sole 6"; inasmuch as 6 forms a circumferential area and therefore a dorsal portion, courses 9 of sole 6 represent circumferentially extending knit courses; wherein courses 8 of toe 7 at least suggest generally perpendicular with courses 9 of 6, especially in light of “substantially right angles”).
Harris discloses the general conditions of the claimed invention except for the express disclosure of generally perpendicular defined as the range in [0021].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris’ substantially right angle to be generally perpendicular, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the lack of criticality and unexpected results.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be generally perpendicular, if necessary, as taught by Harris in order that runs occur more across, and less lengthwise, of the stocking in a desired aesthetic design choice.
Regarding Claim 22, modified Hamilton teaches all the claimed limitations as discussed above in Claim 21.
Hamilton at least suggests wherein the plantar portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending knit courses (see aforementioned rejection of Claim 21; inasmuch as [0021] defines that “generally perpendicular” can have a range of 21 degrees from perpendicular, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the alignment of Claim 8 in the plantar portion and get the recited range of generally perpendicular.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Absent a showing of criticality with respect to a generally perpendicular alignment (wherein [0021] of applicant’s disclosure clearly indicates a range without evidence of criticality), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be generally perpendicular, if necessary, based on desired aesthetic design choice of how runs should look, as is known in the art (see extrinsic evidence Harris USPN 2217273).

Furthermore, Harris at least suggests wherein the plantar portion comprises a plurality of reciprocally knit courses extending generally perpendicular to the plurality of circumferentially extending knit courses (see Fig. 3; Col. 2 Line 12 "sole 6, and toe 7"; Col. 2 Lines 13-15 "wale loops 8 of the toe fabric extend in a direction at substantially right angles to the wale loops 9 of the...sole 6"; inasmuch as 6 forms a circumferential area and therefore a plantar portion, courses 9 of sole 6 represent circumferentially extending knit courses; wherein courses 8 of toe 7 at least suggest generally perpendicular with courses 9 of 6, especially in light of “substantially right angles”).
Harris discloses the general conditions of the claimed invention except for the express disclosure of generally perpendicular defined as the range in [0021].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harris’ substantially right angle to be generally perpendicular, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233, especially in light of the lack of criticality and unexpected results.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamilton’s alignment to be generally perpendicular, if necessary, as taught by Harris in order that runs occur more across, and less lengthwise, of the stocking in a desired aesthetic design choice.
Regarding Claim 23, modified Hamilton teaches all the claimed limitations as discussed above in Claim 14.
The body of Claim 23 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 23.
Regarding Claim 15, modified Hamilton teaches all the claimed limitations as discussed above in Claim 23.
Heathcote further teaches wherein the second toe-end opening has a larger circumference than the first toe-end opening (see Fig. 1; [0045] "portion 120 provides two or more toe openings to receive and accommodate all of the toes…defining one opening sized to receive the big toe and another larger opening to receive all four of the remaining toes").
Regarding Claim 24, modified Hamilton teaches all the claimed limitations as discussed above in Claim 8.
The body of Claim 24 is the same as the body of Claim 5.  As such, see the aforementioned rejection of the body of Claim 5 for the rejection of the body of Claim 24.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 12-15, 21-24 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification:
In response to applicant’s remarks on pages 12-13 submitted 1/7/22 in that Hamilton USPN 2629995 (hereafter ‘995) does not teach circumferentially knit stitches, examiner respectfully disagrees. Inasmuch as the sock is tubular/circumferentially and knit, it is circumferentially knit.  Applicant is relying on ‘995 reciting a “straight knitting machine,” but under broadest reasonable interpretation, the claims do not currently exclude use of a straight knitting machine, especially as “circular knitting machine” has not been claimed.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., circular knitting machine) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, even if applicant were to claim that the sock is made with a circular knitting machine while ‘995 is made with a straight knitting machine, it is known in the art to utilize circular and straight knitting machines interchangeably for socks, which would be well within the skill of one of ordinary skill in the art (see at least extrinsic evidence Rumi et al USPN 3838583, extrinsic evidence Lonati et al USPN 7213417, and/or extrinsic evidence Hofmann et al USPN 4197721). 
In response to applicant’s remarks on pages 13-14 that modified Hamilton (either USPN 2629995 or 2629996) with Harris do not teach integrally knit toe-anchor, examiner respectfully disagrees.  Said remarks seem to construe a specific interpretation of the term “integral,” whereas under broadest reasonable interpretation, as long as the knit courses are of a same invention, they are knit integral to the invention.   Remarks seem to be directed to the method of making, whereas 1) the argued methods are not claimed, 2) claims are directed to product, and 3) method claims are withdrawn.  As such, even if future amendments include that of the method within the product, the claims may be subject to product-by-process interpretation which seems to be met by the prior art of record, and even if future amendments include that of independent method claims, the method claims will be withdrawn due to the election of product claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Ruth (USPN 2424056) directed to toeless hose; Fischer et al (GB 2138852), Richter (USPN 2514456), Grothy and Lawson (CH 313745), Bennington (USPN 2616275) directed to perpendicular and/or generally perpendicular. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732